DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 1/27/2020 are acknowledged.  Claims 1-3, 6-7, 11-12, 16-17, 21, 33, 42-45, 50-51 and 63-65 are pending.  Claims 4-5, 7-10, 13-15, 18-20, 22-32, 34-41, 46-49 and 52-62 are cancelled.  Claims 3, 7, 12, 17, 42-43, 45 and 50-51 are amended.
Prosecution on the merits commences for claims 1-3, 6-7, 11-12, 16-17, 21, 33, 42-45, 50-51 and 63-65.

PRIORITY
The instant Application, filed 10/03/2019 is a 371 National Stage Application of PCT/US18/47561, filed 08/22/2018, which claims priority to US Provisional Application No. 62/551,133, filed 08/28/2017.  Thus, the earliest possible priority for the instant Application is 08/28/2017.

INFORMATION DISCLOSURE STATEMENTS
The information disclosure statements (IDS) submitted on 10/03/2019. 7/20/2020, 8/14/2020, 9/29/2020, 12/14/2020, 03/03/2021, 3/08/2021, 6/22/2021, 12/17/2021 and 7/26/2022 have been considered by the examiner and an initialed copy of each IDS is included with the mailing of this office action.
With regard to the IDS dated 07/20/2020, it is noted that Foreign Documents CN 1325451 A, CN 18264414 A, CN 1966082 A, CN 101484005 A, CN 101532024 A and JP 2008-523813A, whose disclosures are foreign languages, have only been considered to the extent of their English Abstracts provided.  Foreign document JP 2002-518050, also listed on the IDS dated 07/20/2020 has not been considered, as the document is in Japanese in its entirety.
With regard to the IDS dated 12/14/2020, it is noted that Foreign Documents CN 103561774 A and CN 106232618 A, whose disclosures are foreign languages, have only been considered to the extent of their English Abstracts provided.  

Drawings
The drawings are objected to because they are not in compliance with 37 CFR 1.84 and 1.121(d).   Figures 1A, 1B, 1C, 1D, 1E, 1F, 6A, 6B, 6C, 6D, 11A, 11B, 13A, 13B, 13C, 13D, 13E, 13F, 13G, 13H, 13I, 14B, 14C, 16A, 16B and 16C have text that is blurry/faded/illegible and/or too small to be reproduced.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Nucleotide and/or Amino Acid Sequence Disclosures
This application is objected to because the amino acid sequences within FIGs 21A and 21B, filed 10/03/2019, are not associated with a sequence identifier (a SEQ ID NO) in either the figure or the figure legend. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. MPEP 2422.02 requires, "that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier ("SEQ ID NO:X') must be used, either in the drawing or in the Brief Description of the Drawings." See MPEP § 2421-2422. Applicant must amend the Drawings or the brief description of the Drawings on page 3 of the specification filed 10/03/2019 in response to this office action and must confirm that all sequences within the FIGs are in fact included in the sequence listing.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [00277] at page 54 of the Specification filed 10/03/2019 refers to “FIG.1.” However, the instant specification does not have a “FIG. 1” but rather FIGs 1A-F.  
The same objection made at paragraph [00294] at page 60 for referencing “FIG.1.”
Paragraph [00297] at page 61 of the Specification filed 10/03/2019 refers to “FIG.6.” However, the instant specification does not have a “FIG. 6” but rather FIGs 6A-D.  
Paragraph [00300] at page 63 of the Specification filed 10/03/2019 refers to “FIG.11.” However, the instant specification does not have a “FIG. 11” but rather FIGs 11A-B.  
Paragraph [00302] at page 64 of the Specification filed 10/03/2019 refers to “FIG.13.” However, the instant specification does not have a “FIG. 13” but rather FIGs 13A-I.  
Paragraph [00305] at page 65 of the Specification filed 10/03/2019 refers to “FIG.14.” However, the instant specification does not have a “FIG. 14” but rather FIGs 14A-C.  
Paragraph [00308] at page 66 of the Specification filed 10/03/2019 refers to “FIG.16.” However, the instant specification does not have a “FIG. 16” but rather FIGs 16A-C.  
Appropriate correction is required.

CLAIMS
Independent claims 1, 63 and 65 are directed to, at least, 
	An AAV virion comprising a recombinant chimeric (variant) AAV capsid protein comprising at least 5 segments of about 50 to about 160 amino acids from at least 3 different AAV serotypes, wherein the recombinant chimeric AAV capsid protein results in specific properties of a virion expressing the capsid protein including i) increased infectivity of a neural stem cell or iv) increased resistance to human AAV neutralizing antibodies (claim 1);
	A nucleic acid encoding the recombinant chimeric (variant) AAV capsid protein comprising at least 5 segments of about 50 to about 160 amino acids from at least 3 different AAV serotypes, wherein the recombinant chimeric AAV capsid increases infectivity of a virion comprising the chimeric AAV capsid of a neural stem cell (claim 63); or 
	A recombinant chimeric (variant) AAV capsid protein comprising at least 5 segments of about 50 to about 160 amino acids from at least 3 different AAV serotypes, wherein the recombinant chimeric AAV capsid increases infectivity of a virion comprising the chimeric AAV capsid of a neural stem cell (claim 65).



    PNG
    media_image1.png
    303
    703
    media_image1.png
    Greyscale
One non-limiting visual representation of the chimeric AAV capsid protein encompassed by the claims includes:






The claims do not limit or define the total length of the capsid protein, nor any amino acid sequences between flanking the claimed segments.

Further, the specification does not define “about” when referring to segment length “of from about 50 amino acids to about 160 amino acids” as claimed, and paragraph [0282] of the published specification teaches segment (e.g. “block”) length can range from 20 amino acids to 250 amino acids.  Thus, the specification contemplates segment length of “about” 50 amino acids to include 20 amino acids, and “about” 160 amino acids to include 250 amino acids.

The specification teaches an AAV “capsid” comprises 3 structural capsid proteins VP1, VP2, and VP3, which assemble into the virion capsid shell (paragraph [0002] of the published specification).  As understood in the art, an adeno-associated capsid is comprised of three capsid proteins, VP1, VP2 and VP3, which are splice variants expressed from the CAP gene.  For example, US Patent Application Publication No: 2003/0138772, hereinafter “Gao”, teaches the AAV7 VP1 protein is 737 amino acids in length. Gao discloses the VP2 protein spans amino acids 138-737 of VP1, and the VP3 protein spans the amino acids 203-737 of VP1 (paragraphs [0072], [0080]).  

    PNG
    media_image2.png
    196
    608
    media_image2.png
    Greyscale
A diagram (for illustration purposes only) shows how VP1, VP2 and VP3 share C-terminal ends, although expressed from the same gene:





Gao discloses you can determine the VP2 and VP3 protein sequences of other AAV serotypes by aligning the amino acid sequence VP1 of AAV7 (knowing the amino acid positions for VP2 and VP3) with the amino acid sequences of the VP1 proteins of other AAV serotypes (paragraph [0080]).
  Thus, the claimed “variant” chimeric AAV “capsid protein” which comprises at least 5 segments from 3 different AAV serotypes encompasses recombinant individual chimeric VP1, VP2 or VP3 proteins, or chimeric proteins comprising fragments of VP1, VP2 and/or VP3.

    PNG
    media_image3.png
    294
    692
    media_image3.png
    Greyscale
As such, another non-limiting visual representation of the chimeric AAV capsid protein encompassed by the claims, according to the broadest reasonable interpretation consistent with the specification (MPEP 2111), includes:








Claim Objections
Claims 42, 63 and 65 are objected to because of the following informalities:  
Claim 42 is missing the word “or” between “interfering RNA” and “an aptamer” in line 2.
Claim 63 is missing the word “a” between “comprising” and “wild-type” in line 5.
Claim 65 is missing the word “a” between “comprising” and “wild-type” in line 5.  
Appropriate correction is required.

Duplicate Claims - Warning
Claim 16 is a duplicate of claim 11.  Claim 17 is a duplicate of claim 12.  Applicant is advised that should claims 11 and 12 are be found allowable, claims 16 and 17 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b) - indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 11-12, 16-17, 21, 33, 42-45, 50-51 and 63-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 63 and 65 are drawn to, at least, virions comprising (claim 1), a nucleic acid encoding (claim 63), or a protein (claim 65) comprising “a variant AAV capsid protein, wherein the variant AAV capsid protein comprises at least 5 segments from at least 3 different serotypes, wherein each segment has a length of from about 50 amino acids to about 160 amino acids.”  The variable phrase, “about 50 amino acids to about 160 amino acids” when referring to a segment renders the claim indefinite (MPEP 2173.05(b)II. 
The instant specification does not define the term “about” nor define, in the claim or the specification, whether the variant capsid comprises a VP1, VP2 and/or VP3 protein, or combinations thereof.  The specification does not define the minimum or maximum length of a segment or block. The claims nor the specification disclose whether the segment of “about 50 amino acids to about 160 amino acids” derived from a first, second or third serotype is derived from a wildtype AAV VP1, VP2, or VP3 protein. The claims nor the specification disclose whether the segment of “about 50 amino acids to about 160 amino acids” derived from a first, second or third serotype segment’s amino acids are attempting to require that the segments correspond to amino acids at position 50 to amino acid at position 160 of the parental AAV serotype, relative to the N-terminal or amino acid at position 1 of the parental capsid protein.
Because the specification does not define the maximum and minimum lengths of a segment of “about 50 amino acids to about 160 amino acids,” and the specification contemplates segments of larger length (Example 1), a skilled artisan would not know the metes and bounds of a variable segment as claimed.
Claim 2 is directed to wherein the 5 segments of “about 50 amino acids to about 160 amino acids” from at least 3 different AAV serotypes, comprises, in order from N-terminus to C-terminus:
	a) a first segment having a length of from about 50 amino acids to about 160 amino acids from amino acids 1-160 of a first AAV serotype;
	b) a second segment having a length of from about 50 amino acids to about 160 amino acids from amino acids 51-320 of a second AAV serotype;
	c) a third segment having a length of from about 50 amino acids to about 160 amino acids from amino acids 101-480 of a third AAV serotype;
	d) a fourth segment having a length of from about 50 amino acids to about 160 amino acids from about 151-640 of the second AAV serotype; and
	e) a fifth segment having a length of from about 50 amino acids to about 160 amino acids from amino acids 201 to the C-terminus of the second AAV serotype.

The phrase a “segment having a length of from about 50 amino acids to about 160 amino acids from amino acids X-Y” of a first, second or third serotype is indefinite because the claims nor specification define a “base” sequence from which the amino acid positions are determined.  There is no defined capsid amino acids sequence from which the relative positions can be determined.  The claims nor the specification define whether the claimed variant capsid is VP1, VP2 or VP3.  The specification nor the claims define whether the position of the amino acid is relative to the N-terminus or the C-terminus of the parental capsid.

    PNG
    media_image2.png
    196
    608
    media_image2.png
    Greyscale
 As shown above by the disclosure of Gao above, amino acid 1 of wildtype VP3 corresponds to amino acid 203 of wildtype VP1 of serotype 7:




Because there is no base sequence from which the claimed positions are clearly relative to, there is no antecedent basis for a particular amino acid position. As shown above, amino acid position may change depending upon the serotype of the capsid protein, the specific capsid protein (VP1, VP2 or VP3, etc.) or if the amino acid position is determined from a fragment of a larger protein.

    PNG
    media_image4.png
    311
    635
    media_image4.png
    Greyscale
In a non-limiting example, Claim 2 can be diagrammed accordingly:






However, as can be shown, segment 4 can be a 20 to 250 AA segment from a second serotype, from amino acids 151 to 640, and segment 5 can be a 20 to 250 AA segment from the second serotype, from amino acids 201 to the C-terminal.  These two segments potentially overlap from amino acids 201 to 640 of the second serotype.  Are the amino acids of the 4th segment repeated in the 5th segment? Such that the fourth segment comprises amino acids 500 to 600 of the second serotype and the 5th segment also comprises amino acids 500 to 600 of the second serotype?  
It is suggested that the claim be amended to clearly define how the position of the amino acids of the segment from the parental serotype is determined.  For example, amendment to include a limitation wherein the position of the amino acid corresponds to a SEQ ID NO would aid in overcoming this rejection.
The same rejection is made over claims 6, 11, and 16 for use of similar or identical phrasing.
Claim 11 requires the variant capsid protein comprises e) a fifth [capsid] segment…. from amino 201-800 of [a capsid from] a fourth AAV serotype”, which is indefinite.  The claims require the parental capsid protein (VP1, VP2 or VP3) must have 201-800 amino acids in length. However, the longest AAV capsid protein, VP1, has approximately 737 amino acids (see Gao above).  The VP1 proteins listed in the instant specification, for VP1 protein of AAV2 (SEQ ID NO:2) is 737 amino acids, AAV6 (SEQ ID NO:11) is 736 amino acids, AAV2 (SEQ ID NO: 136) is 735 amino acids, AAV8 (SEQ ID NO:137) is 738 amino acids, AAV9 (SEQ ID NO:138) is 736 amino acids (paragraph [0014] and sequence listing).  The examiner is unable to find any AAV serotype comprising a VP1 protein of 800 or more amino acids.  Thus, it is unclear what amino acids would be encompassed by parental capsid proteins at residues above position 738?  As such, the skilled artisan would not know the metes and bounds of the claimed invention.
The same rejection is made over part f) of claim 11 reciting “from amino acids 251-960 of the fourth AAV serotype.”
The same rejection is made over part g) of claim 11 reciting “from amino acids 301-1120 of the second AAV serotype.”
The same rejection is made over claim 16, at parts e), f), and g) therein for the same reasons as stated above for claim 11.
Claims 3, 7, 12, 17, 21, 33, 42-45 and 50-51 are included in the rejection because they depend from a rejected claim.

Without a clear understanding of the structure required by claim 2, and in order to advance prosecution, the structural requirements of the claim are interpreted as requiring a minimum of 5 individual segments from 3 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids.  The remaining amino acids of the variant capsid are not defined:

    PNG
    media_image5.png
    294
    923
    media_image5.png
    Greyscale






Without a clear understanding of the structure required by claim 6, and in order to advance prosecution, the structural requirements of the claim are interpreted as requiring a minimum of 5 individual segments from 4 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids.  The remaining amino acids of the variant capsid are not defined:

    PNG
    media_image6.png
    229
    739
    media_image6.png
    Greyscale







Without a clear understanding of the structure required by claims 11 and 16, the structural requirements of the claims are interpreted as requiring a minimum of 8 individual segments from 4 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids. The remaining amino acids of the variant capsid are not defined:

    PNG
    media_image7.png
    304
    712
    media_image7.png
    Greyscale







Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 11-12, 16-17, 21, 33, 42-45, 50-51 and 63-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 63 and 65 are drawn to, at least, virions comprising (claim 1), a nucleic acid encoding (claim 63), or a protein (claim 65) comprising a variant AAV capsid protein, wherein the variant AAV capsid protein comprises at least 5 segments from at least 3 different serotypes, wherein each segment has a length of from about 50 amino acids to about 160 amino acids, wherein the expressed capsid confers at least increased infectivity of a neural stem cell, compared to the infectivity of the neural stem cell by a control AAV virion comprising a wild-type AAV virion.  Claim 1 further comprises alternative additional functional characteristics, including wherein the expressed capsid confers ii) increased infectivity of a neuronal cell, compared to the infectivity of the neuronal cell by a control AAV virion comprising a wild-type AAV virion; iii) increased ability to cross a cellular barrier, compared to the ability of a control AAV virion comprising a wild-type AAV virion to cross the cellular barrier; iv) increased resistance to human AAV neutralizing antibodies, compared to the resistance exhibited by a control AAV virion comprising a wild-type AAV capsid.    
The instant claims require the virion function is defined by the variant AAV capsid protein comprising at least 5 segments from at least 3 different serotypes, wherein each segment has a length of from about 50 amino acids to about 160 amino acids.  However, instant specification does not define the term “about” nor define, in the claim or the specification, whether the variant capsid comprises a VP1, VP2 and/or VP3 protein, or combinations thereof.  The specification does not define the minimum or maximum length of a segment or block. The claims nor the specification disclose whether the segment of “about 50 amino acids to about 160 amino acids” derived from a first, second or third serotype is derived from a wildtype AAV VP1, VP2, or VP3 protein. The claims nor the specification disclose whether the segment of “about 50 amino acids to about 160 amino acids” derived from a first, second or third serotype segment’s amino acids are attempting to require that the segments correspond to amino acids at position 50 to amino acid at position 160 of the parental AAV serotype, relative to the N-terminal or amino acid at position 1 of the parental capsid protein. The claims do not define the parental serotypes.  The claims do not require where from the parental serotype each block is derived, or the order in which they are expressed in the recombinant capsid protein. 
Thus, the instant claims encompass a huge genus of recombinant AAV capsid proteins and encoding nucleic acids, wherein the expressed capsid protein, when assembled into an AAV virion is capable of conferring the claimed functionality.  However, the specification and the prior art would not support that Applicant was in possession of a representative number of species that have the claimed functionalities, or that there was a structure/functional relationship known in the art which would predictably result in the claimed functionality.

M.P.E.P. §2163 recites:
	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.")

The specification generates 1 species encompassed comprising the structure and function recited by the instant claims:
The specification appears to generate 2 chimeric AAV capsid proteins which are structurally encompassed by the instant claims, SCH9 and SCH2.  SCH9 and SCH2 are chimeric AAV capsid proteins comprised of segments from parental serotypes AAV2, AAV8 and AAV9.  See FIG 10.  However, the specification only identifies SCH9 is capable of conferring the functionalities of claim 1, 63 and 65.  SCH9 is tested for infectivity of wildtype HELA cells or AAVRKO cell compared to AAV2 virions in vitro, NOT SCH2:
	SCH9 is shown to infect neural stem cells better than a control wild-type AAV virus (paragraphs [0307]-[0310], FIG 13A-13I); 
	SCH9 is shown to infect Purkinje cells following intracerebral injection better than a control wild-type AAV virus (paragraphs [0288], [0292]-[0295], [0311]-[ 0312], FIGs 14A-14C; 15).  
	SCH9 is shown to have increased resistance to neutralizing antibodies in vitro compared to a wild-type AAV virus (paragraphs [0297]-[0298]; [0313]-[0315], FIG 16C).  
	Both SCH9 and SCH2 have infectivity of wildtype HELA cells or AAVRKO cell compared to wild-type AAV2 and AAV9 virions in vitro (paragraphs [0296], [0299], [0314], FIG 16B, 17).  Importantly, SCH2 does not appear to have increased infectivity compared to any wild-type virus tested.  FIG 16B (black bar) shows SCH2 has the same or reduced infectivity when compared to wild-type viruses AAV2 and AAV9 alone.  Thus, SCH9 is shown to have increased ability to cross a cellular barrier, when compared to the ability of a control wild-type AAV virus.
Thus, there is only one representative species for the genus claimed in claims 1, 63 and 65 regarding the functionality relating to infectivity of neural stem cells.  Regarding claim 1 and its dependent claims, of the 3 remaining claimed functions, Applicant only demonstrates possession of one species for claimed functions ii, iii and iv.  

There is no structure/function relationship in the specification or prior art which would predictably result in the claimed function:  
As noted above, Applicant generates 2 chimeric viruses (SCH9 and SCH2) which structurally meet the requirements of claims 1, 63 and 65.  However, only SCH9 meets the functional requirements of claims 1, 63 and 65.  
The specification teaches that SCH9 and SCH2 are generated using a peptide library of 6 parental serotypes, using blocks of 20 amino acids to 250 amino acids using a SCHEMA scoring function and RASPP algorithm, wherein chimeric capsid expressing virions of the library (containing 106 to 107 unique variants) were injected intracerebrally (see paragraphs [0281]-[0284], [0300]-[0301]; [0305]-[0306], FIG 1).  Of the 106 to 107 chimeric variants injected, only SCH9 and SCH2 were shown to form capsids and confer the ability to infect neural stem cells (paragraphs [0305]-[0306]). Importantly, while both SCH9 and SCH2 were shown as capable of infecting neuronal stem cells in vivo (paragraphs [0305]-[0306]), only SCH9 was tested for its ability to infect neuronal stem cells compared to a wild-type virus (paragraphs [0307]-[0310]).  
Further, the segments of the chimeric library do not appear to correspond to any particular known function of a capsid, but rather relate to length, homology, and cross-over regions of parental serotypes (paragraphs [0300]-[0301]).  The specification does not disclose why, of the library (containing 106 to 107 unique variants) only 1 variant is capable of conferring the claimed functions.  The specification does not disclose how to generate any other chimeric capsid protein according to claims 1, 63 and 65 which would predictably result in a chimeric capsid capable of conferring the claimed functions.  
The art is unpredictable:
At paragraph [0300] of the instant specification, Applicant indicates 
“A final design with an average disruption score <E> of 59 and average number of mutations of <m> of 82 per subunit in the crystallized region of the capsid (FIG. 1A-C) was chosen for several reasons.  First, the design was in a cluster of RASPP libraries (FIG. 1A) that represented a relative minimum in <E> at high mutation levels.  Second the selected design shuffled key capsid structural features, which included surface exposed loops and hypervariable regions that represented the most divergent regions in the evolution of natural AAV serotypes (FIG. 1C).  Recombination within these contact rich regions results in greater disruption, but was also more likely to generate AAV chimeras with new and interesting functions. For example, significantly lower disruption scores could be achieved by combining blocks five and six, but doing so would generate capsids with surface exposed loop regions derived from a single parent sequence.  Finally, this set of crossover positions was selected since it provided a relatively even distribution of block sizes.  RASPP was programmed to consider a range of permissible block sizes from 2-250 amino acids.  The majority of the lowest <E> designs contained two long blocks (>175 amino acids for blocks 5-7)(FIG 1B).  In contrast, the chosen set of crossover positions (FIG.1C) offered a more even distribution of block sizes, ensuring shuffling throughout the capsid as opposed to confining crossovers within a few regions that were of limited diversity in the parent sequence.”

Thus, the final library design was generated such that variable regions were disrupted while attempting to generate chimeras with similar block sizes, to generate “new and interesting functions.”  However, nowhere does the specification indicate how the library generated can predictably result in the claimed functions.  
Koerber, 2008, of record, cited on Applicant’s IDS dated 10/03/2008, discloses generating new variants of AAV virus capsids through domain swapping or generating mosaic virus capsids is capable of generating new viruses with new functions, but states such viruses do not generate sufficient knowledge of viral structure-function relationships to enable additional design of vectors (page 1703, second column, 2nd paragraph).
Lee, 2018 discloses while use of DNA shuffling and rational design can lead to the generation of new AAV variants, “achieving greater control and predictability of function remains a non-trivial task” (see, page 59, 2nd column, first paragraph, in Lee at al. Adeno-associated Virus (AAV) Vectors: Rational Design Strategies for Capsid Engineering. Current Opinion in Biomedical Engineering, 2018.  7:58-63).  Lee discloses substituting alanine or arginine for serine, threonine and lysine residues in an AAV capsid can lead to increased transduction efficiency.  However, similar mutations into other AAV serotypes does not lead to increased efficiency (page 59, 2nd paragraph).  Lee discloses predictive modeling methods for generating capsid chimeras require experimental validation (page 60, 1st column, 4th paragraph).  Lee discloses mutations which alter tropism in the AAV capsid for a specific cell type can reduce overall transduction (page 61, first column, 3rd paragraph).  Ultimately, Lee concludes that generating new variants of AAV vectors using rational design require validation because the structure-function relationship of AAV capsids is not known: “While mutation of various capsid residues may impart desirable characteristics, such as enhances transduction or specific tissue de-targeting, the precise mechanisms behind these outcomes often remain poorly understood.  Therefore, additional comprehensive experiments are needed to further our understanding of capsid sequence-structure-function relationships” (page 61, second column, Conclusion section).
Because Applicant has not provided a representable number of species of the claimed AAV variants, nor disclosed a known structure-function relationship between AAV variants and the claimed functions, and the art recognizes that the structure-function relationship of AAV capsids is unpredictable, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of a representative number of species of the claimed invention as claimed.  Claims 2-3, 6-7, 11-12, 16-17, 21, 33, 42-45, 50-51 and 64 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 11-12, 16-17, 33, 43 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koerber et al.  DNA Shuffling of Adeno-associated Virus Yields Functionally Diverse Viral Progeny.  Molecular Therapy, 2008. 16(10): 1703-1709,of record, cited on Applicant’s IDS dated 10/03/2008.  A copy of Koerber, 2008, with the corresponding Supplemental Figures is provided in this mailing.
With regard to claim 1, Koerber discloses generating chimeric AAV virus capsids comprising at least 5 segments from at least from 3 different serotypes, wherein each segment has a length of between about 50 amino acids to about 160 amino acids, and wherein the AAV virions comprise heterologous nucleic acid encoding a heterologous gene product (Abstract, page 1703, last paragraph – page 1704, first paragraph, FIG 1, Supplemental FIGS S1, S2, S3).  






    PNG
    media_image8.png
    507
    1117
    media_image8.png
    Greyscale
FIG 1 of Koerber is provided below:








Koerber shows the AAV variants (cA1, cA2, cA3, cA4, cB1, cB2, cB3 and/or cB4) are capable of increased transduction of a neural cell (SHSY-5Y) compared to a wild-type AAV capsid (FIG 4 A, B).
Koerber shows the AAV variants (cA1, cA2, cA3, cA4, cB1, cB2, cB3 and/or cB4) are capable of increased transduction of a cell compared to a wild-type AAV capsid (FIG 4 A, B, FIG 5).
Koerber shows the AAV variants (cA1, cA2, cA3, cA4, cB1, cB2, cB3 and/or cB4) are capable of increased resistance to AAV neutralizing antibodies (page 1705, second column, Table 1, Supplemental FIG S4, S5).  
Thus, Koerber anticipates claim 1.
With regard to claim 2, the claim encompasses an embodiment accordingly:

    PNG
    media_image4.png
    311
    635
    media_image4.png
    Greyscale






In light of the 112 2nd rejection above, claim 2 is interpreted to require a variant AAV capsid minimum of 5 individual segments from 3 parental wildtype AAV capsid proteins, wherein each segment comprising a minimum 20 contiguous amino acids from a parental serotype, wherein the serotype segment sequences, in an N- to C- terminal order proceed as 1st serotype, 2nd serotype, 3rd serotype, 2nd serotype and 2nd serotype, in order to advance prosecution. Claim 3 requires wherein the 1st serotype is AAV6, the 2nd serotype is AAV9, and the 3rd serotype is AAV8.
With regard to claims 2 and 3, Supplemental Figure S3 of Koerber shows variants cA3, cA4, cB1, cB2, cB3 and cB4 aligned with parental AAV serotypes AAV1, 2, 4, 5, 6, 7, 8 and 9.  As reproduced below, amino acids 1-50 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 1-50 of parental AAV serotype AAV6 (CAP6).  Amino acids 68-92 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  Amino acids 104-124 are identical to amino acids 104 -124 of parental serotype AAV8 (CAP8).  Amino acids 297-328 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  And, amino acids 684-713 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 684-713 of parental serotype AAV8 (CAP9).  

    PNG
    media_image9.png
    447
    1020
    media_image9.png
    Greyscale










    PNG
    media_image10.png
    456
    1021
    media_image10.png
    Greyscale









    PNG
    media_image11.png
    459
    1010
    media_image11.png
    Greyscale









Thus, variants cA3, cA4, cB1, cB2, cB3 and cB4 of Koerber meet the limitations of claims 2-3 accordingly:

    PNG
    media_image12.png
    223
    568
    media_image12.png
    Greyscale






In light of the 112 2nd rejection above, the structural requirements of claim 6 are interpreted as requiring a minimum of 5 individual segments from 4 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids.  The remaining amino acids of the variant capsid are not defined. Claim 7 requires wherein the 1st serotype is AAV6, the 2nd serotype is AAV9, the 3rd serotype is AAV8 and the 4th serotype is AAV2.  Claims 6 and 7 can be interpreted accordingly:

    PNG
    media_image6.png
    229
    739
    media_image6.png
    Greyscale






With regard to claims 6 and 7, Supplemental Figure S3 of Koerber shows variants cA3, cA4, cB1, cB2, cB3 and cB4 aligned with parental AAV serotypes AAV1, 2, 4, 5, 6, 7, 8 and 9.  As reproduced below, amino acids 1-50 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 1-50 of parental AAV serotype AAV6 (CAP6).  Amino acids 68-92 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  Amino acids 104-124 are identical to amino acids 104 -124 of parental serotype AAV8 (CAP8).  Amino acids 297-328 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  And, amino acids 684-713 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 684-713 of parental serotype AAV2 (CAP2).  

    PNG
    media_image10.png
    456
    1021
    media_image10.png
    Greyscale




    PNG
    media_image9.png
    447
    1020
    media_image9.png
    Greyscale









    PNG
    media_image13.png
    496
    1128
    media_image13.png
    Greyscale









    PNG
    media_image14.png
    444
    1011
    media_image14.png
    Greyscale








Thus, variants cA3, cA4, cB1, cB2, cB3 and cB4 of Koerber meet the limitations of claims 6-7 accordingly:

    PNG
    media_image15.png
    110
    467
    media_image15.png
    Greyscale




In light of the 112 2nd rejection above, the structural requirements of claims 11 and 16 are interpreted as requiring a minimum of 8 individual segments from 4 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids. The remaining amino acids of the variant capsid are not defined. Claims 12 and 17 require wherein the 1st serotype is AAV6, the 2nd serotype is AAV9, the 3rd serotype is AAV8 and the 4th serotype is AAV2.  Claims 11-12 and 16-17 can be interpreted accordingly:

    PNG
    media_image16.png
    417
    975
    media_image16.png
    Greyscale








As reproduced below, amino acids 1-50 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 1-50 of parental AAV serotype AAV6 (CAP6).  Amino acids 68-92 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  Amino acids 104-124 are identical to amino acids 104 -124 of parental serotype AAV8 (CAP8).  Amino acids 241-263 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9). Amino acids 297-328 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 297-328 of parental serotype AAV2 (CAP2).  Amino acids 351-376 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 351-376 of parental serotype AAV2 (CAP2). Amino acids 387-417 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 387-417 of parental serotype AAV9 (CAP9). And, amino acids 684-713 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 684-713 of parental serotype AAV9 (CAP9).

    PNG
    media_image17.png
    451
    1027
    media_image17.png
    Greyscale









    PNG
    media_image18.png
    463
    1009
    media_image18.png
    Greyscale










    PNG
    media_image19.png
    450
    1010
    media_image19.png
    Greyscale










    PNG
    media_image20.png
    151
    458
    media_image20.png
    Greyscale
Thus, variants cA3, cA4, cB1, cB2, cB3 and cB4 of Koerber meet the limitations of claims 11-12 and 16-17 accordingly: 





With regard to claim 33, Koerber shows the AAV variants (cA1, cA2, cA3, cA4, cB1, cB2, cB3 and/or cB4) are capable of increased resistance to AAV neutralizing antibodies (page 1705, second column, Table 1, Supplemental FIG S4, S5).  
With regard to claim 43, Koerber discloses the heterologous gene product is a polypeptide (page 1704 last paragraph bridging page 1706; 1708 FIG 4; FIG 5).
With regard to claim 50, Koerber discloses the variant AAV virion is prepared and administered in vivo (Page 1708, first column), and thus Koerber discloses a pharmaceutical formulation comprising the AAV virion and a pharmaceutically acceptable carrier, absent evidence to the contrary.
Claim Rejections - 35 USC § 102/103
MPEP 2112 III:
	A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
	Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.

In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
b. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 OR IN THE ALTERNATIVE

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-7, 11-12, 16-17, 21, 33, 43, 50, and 63-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Koerber et al.  DNA Shuffling of Adeno-associated Virus Yields Functionally Diverse Viral Progeny.  Molecular Therapy, 2008. 16(10): 1703-1709, of record, cited on Applicant’s IDS dated 10/03/2008.  This rejection is made in light of the embodiment wherein the AAV capsid variant comprises at least 5 segments from at least from 3 different serotypes, wherein each segment has a length of between about 50 amino acids to about 160 amino acids, and wherein the AAV virions comprise heterologous nucleic acid encoding a heterologous gene product, and wherein the variant capsid confers increased infectivity of a neural stem cell, compared to the infectivity of the neural stem cell by a control AAV virion comprising a wild-type AAV.
With regard to claims 1, 63 and 65, Koerber discloses generating chimeric AAV virus capsids comprising at least 5 segments from at least from 3 different serotypes, wherein each segment has a length of between about 50 amino acids to about 160 amino acids, and wherein the AAV virions comprise heterologous nucleic acids encoding a heterologous gene product (Abstract, page 1703, last paragraph – page 1704, first paragraph, FIG 1, Supplemental FIGS S1, S2, S3).  FIG 1 of Koerber is 
    PNG
    media_image8.png
    507
    1117
    media_image8.png
    Greyscale
provided below:






Koerber shows the AAV variants (cA1, cA2, cA3, cA4, cB1, cB2, cB3 and/or cB4) are capable of increased transduction of a neural cell (SHSY-5Y) compared to a wild-type AAV capsid (FIG 4 A, B). Koerber shows the AAV variants (cA1, cA2, cA3, cA4, cB1, cB2, cB3 and/or cB4) are capable of increased transduction of a cell compared to a wild-type AAV capsid (FIG 4 A, B, FIG 5). Koerber shows the AAV variants (cA1, cA2, cA3, cA4, cB1, cB2, cB3 and/or cB4) are capable of increased resistance to AAV neutralizing antibodies (page 1705, second column, Table 1, Supplemental FIG S4, S5).  
With regard to the claimed function wherein the AAV variant is capable of increased infectivity of a neural stem cell, compared to the infectivity of the neural stem cell by a control AAV virion comprising a wild-type AAV virion, Koerber does not disclose the AAV variant is capable of its ability to infect neural stem cells.  However, because the structure of Koerber’s AAV variant is the same as the structure of the AAV variant claimed, Koerber’s AAV variant must be capable of the same properties.  MPEP2112.01: II.  COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES:
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Thus, Koerber anticipates claims 1, 63 and 65.
OR IN THE ALTERNATIVE
Because the AAV variants of Koerber meet the structural limitations of the present claims, the variant capsids of Koerber render obvious the capability of increased infectivity of a neural stem cell, compared to the infectivity of the neural stem cell by a control AAV virion comprising a wild-type AAV.
To the extent that the claimed function is obvious over the AAV variants of Koerber, once a rejection is made over a product appearing to be substantially identical to the claimed product, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP 2112 V.
In light of the 112 2nd rejection above, claim 2 is interpreted to require a variant AAV capsid minimum of 5 individual segments from 3 parental wildtype AAV capsid proteins, wherein each segment comprising a minimum 20 contiguous amino acids from a parental serotype, wherein the serotype segment sequences, in an N- to C- terminal order proceed as 1st serotype, 2nd serotype, 3rd serotype, 2nd serotype and 2nd serotype, in order to advance prosecution. Claim 3 requires wherein the 1st serotype is AAV6, the 2nd serotype is AAV9, and the 3rd serotype is AAV8.
With regard to claims 2 and 3, Supplemental Figure S3 of Koerber shows variants cA3, cA4, cB1, cB2, cB3 and cB4 aligned with parental AAV serotypes AAV1, 2, 4, 5, 6, 7, 8 and 9.  Amino acids 1-50 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 1-50 of parental AAV serotype AAV6 (CAP6).  Amino acids 68-92 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  Amino acids 104-124 are identical to amino acids 104 -124 of parental serotype AAV8 (CAP8).  Amino acids 297-328 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  And, amino acids 684-713 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 684-713 of parental serotype AAV8 (CAP9).  

    PNG
    media_image12.png
    223
    568
    media_image12.png
    Greyscale
Thus, variants cA3, cA4, cB1, cB2, cB3 and cB4 of Koerber meet the limitations of claims 2-3 accordingly:





In light of the 112 2nd rejection above, the structural requirements of claim 6 are interpreted as requiring a minimum of 5 individual segments from 4 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids.  The remaining amino acids of the variant capsid are not defined. Claim 7 requires wherein the 1st serotype is AAV6, the 2nd serotype is AAV9, the 3rd serotype is AAV8 and the 4th serotype is AAV2.  Claims 6 and 7 can be interpreted accordingly:

    PNG
    media_image6.png
    229
    739
    media_image6.png
    Greyscale






With regard to claims 6 and 7, Supplemental Figure S3 of Koerber shows variants cA3, cA4, cB1, cB2, cB3 and cB4 aligned with parental AAV serotypes AAV1, 2, 4, 5, 6, 7, 8 and 9.  As reproduced below, amino acids 1-50 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 1-50 of parental AAV serotype AAV6 (CAP6).  Amino acids 68-92 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  Amino acids 104-124 are identical to amino acids 104 -124 of parental serotype AAV8 (CAP8).  Amino acids 297-328 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  And, amino acids 684-713 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 684-713 of parental serotype AAV2 (CAP2).  
Thus, variants cA3, cA4, cB1, cB2, cB3 and cB4 of Koerber meet the limitations of claims 6-7 accordingly:

    PNG
    media_image15.png
    110
    467
    media_image15.png
    Greyscale



In light of the 112 2nd rejection above, the structural requirements of claims 11 and 16 are interpreted as requiring a minimum of 8 individual segments from 4 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids. The remaining amino acids of the variant capsid are not defined. Claims 12 and 17 require wherein the 1st serotype is AAV6, the 2nd serotype is AAV9, the 3rd serotype is AAV8 and the 4th serotype is AAV2.  Claims 11-12 and 16-17 can be interpreted accordingly:

    PNG
    media_image16.png
    417
    975
    media_image16.png
    Greyscale








Amino acids 1-50 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 1-50 of parental AAV serotype AAV6 (CAP6).  Amino acids 68-92 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9).  Amino acids 104-124 are identical to amino acids 104 -124 of parental serotype AAV8 (CAP8).  Amino acids 241-263 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 68-92 of parental serotype AAV9 (CAP9). Amino acids 297-328 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 297-328 of parental serotype AAV2 (CAP2).  Amino acids 351-376 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 351-376 of parental serotype AAV2 (CAP2). Amino acids 387-417 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 387-417 of parental serotype AAV9 (CAP9). And, amino acids 684-713 of variants cA3, cA4, cB1, cB2, cB3 and cB4 are identical to amino acids 684-713 of parental serotype AAV9 (CAP9).

    PNG
    media_image20.png
    151
    458
    media_image20.png
    Greyscale
Thus, variants cA3, cA4, cB1, cB2, cB3 and cB4 of Koerber meet the limitations of claims 11-12 and 16-17 accordingly:




With regard to claim 21, which requires wherein the rAAV virion exhibits at least 5-fold increased infectivity of a neural stem cell compared to the infectivity of the neural stem cell by the control AAV virion comprising the corresponding parental AAV capsid protein, it is noted that this claim does not add any additional structure to the claimed AAV capsid of claim 1.   Because the AAV variants of Koerber meet the structural limitations of the pending claims, Koerber anticipates, or renders obvious, claim 21, for the same reasons as stated above for claim 1.
With regard to claim 33, Koerber shows the AAV variants (cA1, cA2, cA3, cA4, cB1, cB2, cB3 and/or cB4) are capable of increased resistance to AAV neutralizing antibodies (page 1705, second column, Table 1, Supplemental FIG S4, S5).  
With regard to claim 43, Koerber discloses the heterologous gene product is a polypeptide (page 1704 last paragraph bridging page 1706; 1708 FIG 4; FIG 5).
With regard to claim 50, Koerber discloses the variant AAV virion is prepared and administered in vivo (Page 1708, first column), and thus Koerber discloses a pharmaceutical formulation comprising the AAV virion and a pharmaceutically acceptable carrier, absent evidence to the contrary.
With regard to claim 64, Koerber discloses host cells that have been genetically modified with the nucleic acids encoding the AAV capsids (FIG 4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 11-12, 16-17, 21, 33, 42-45, 50-51 and 63-65 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO2014/194132, to Schaffer of record, cited on Applicant’s IDS dated 10/03/2008.
The applied reference has a common inventor with the instant application. Based upon the earlier publication date of the reference (December 4, 2014), it constitutes prior art under 35 U.S.C. 102(a)(1), and exceeds the provisions provided by MPEP § 717.02, and cannot be overcome by any showings.

    PNG
    media_image21.png
    319
    846
    media_image21.png
    Greyscale
With regard to claims 1, 63 and 65, Schaffer discloses generating chimeric shuffled AAV virus capsids comprising at least 5 segments from at least from 3 different serotypes, wherein each segment has a length of between about 20 amino acids to about 250 amino acids, and wherein the AAV virions comprise heterologous nucleic acid encoding a heterologous gene product (Abstract; paragraphs [00013], [00147]-[00160], [00182]-[00184], [00215], [00218]-[00222], [02226], [00236], [00245]-[00270]).  Schaffer discloses the AAV variants are encoded as nucleic acids or peptides (paragraph [0089]).   See FIG 4A of Schaffer which details the chimeric nature of the variant therein and the parental serotypes:





Schaffer discloses shuffled AAV viruses encoded by amino acid SEQ ID NOs 11, 12, 13, and 26, 27, 28 and 29 therein (Table 1 at pages 82-83).  Schaffer discloses the AAV variants are generated using a shuffled library of parental AAV viruses AAV1, AAV2, AAV4, AAV5, AAV6, AAV8 and AAV9 (paragraphs [00246], [00254]).  Figures 8A-8I, 9A-9I, 10A-10I, show the alignment of shuffle 100-1 (SEQ ID NO:11), Shuffle 100-3 (SEQ ID NO:12), and 100-7 (SEQ ID NO:13), respectively with the parental serotypes in order to identify parental sources.
Visual alignment of Shuffle 100-1 (SEQ ID NO:11) and Shuffle 100-3 (SEQ ID NO:12) with parental AAV serotypes AAV1 (SEQ ID NO:1), AAV2 (SEQ ID NO:2), AAV3(SEQ ID NO:4), AAV4(SEQ ID NO:4), AAV5 (SEQ ID NO:5), AAV6 (SEQ ID NO:6), AAV8 (SEQ ID NO:8) and AAV9 (SEQ ID NO:9) are produced below.  Segments of greater than 20 amino acids from parental serotypes which are identical to Shuffle 100-1 (SEQ ID NO:11) and Shuffle 100-3 are highlighted in grey: 

    PNG
    media_image22.png
    246
    949
    media_image22.png
    Greyscale






    PNG
    media_image23.png
    238
    952
    media_image23.png
    Greyscale





    PNG
    media_image24.png
    244
    954
    media_image24.png
    Greyscale






    PNG
    media_image25.png
    236
    945
    media_image25.png
    Greyscale






    PNG
    media_image26.png
    245
    959
    media_image26.png
    Greyscale






    PNG
    media_image27.png
    241
    968
    media_image27.png
    Greyscale





    PNG
    media_image28.png
    258
    979
    media_image28.png
    Greyscale





    PNG
    media_image29.png
    250
    950
    media_image29.png
    Greyscale






    PNG
    media_image30.png
    241
    956
    media_image30.png
    Greyscale






    PNG
    media_image31.png
    247
    950
    media_image31.png
    Greyscale







    PNG
    media_image32.png
    242
    641
    media_image32.png
    Greyscale





Schaffer discloses the AAV variants have increased resistance to human neutralizing antibodies, increased transduction into cells compared to wild-type AAV virions, including neural stem cells (paragraphs [0013]-[0016], [00020], [0081], [0083]-[0089], [00152], [00226]-[00235]; claims 1, 12-14).
Thus, Schaffer anticipates claims 1, 63 and 65.
With regard to claims 2 and 3, amino acids 43-66 of parental AAV6 are identical to amino acids 43-66 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 69-101 of parental AAV9 are identical to amino acids 69-101 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 107-133 of parental AAV8 are identical to amino acids 107-133 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 602-627 of parental AAV9 are identical to amino acids 602-627 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 669-698 of parental AAV9 are identical to amino acids 669-698 of Shuffle 100-1 and Shuffle 100-3.  

    PNG
    media_image33.png
    113
    467
    media_image33.png
    Greyscale




Thus, Schaffer anticipates claims 2 and 3.
In light of the 112 2nd rejection above, the structural requirements of claim 6 are interpreted as requiring a minimum of 5 individual segments from 4 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids.  The remaining amino acids of the variant capsid are not defined. Claim 7 requires wherein the 1st serotype is AAV6, the 2nd serotype is AAV9, the 3rd serotype is AAV8 and the 4th serotype is AAV2.  Claims 6 and 7 can be interpreted accordingly:

    PNG
    media_image6.png
    229
    739
    media_image6.png
    Greyscale






With regard to claims 6 and 7, amino acids 43-66 of parental AAV6 are identical to amino acids 43-66 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 69-101 of parental AAV9 are identical to amino acids 69-101 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 107-133 of parental AAV8 are identical to amino acids 107-133 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 602-627 of parental AAV9 are identical to amino acids 602-627 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 666-698 of parental AAV2 are identical to amino acids 666-698 of Shuffle 100-1 and Shuffle 100-3.  

    PNG
    media_image34.png
    111
    477
    media_image34.png
    Greyscale




Thus, Schaffer anticipates claims 6 and 7.
In light of the 112 2nd rejection above, the structural requirements of claims 11 and 16 are interpreted as requiring a minimum of 8 individual segments from 4 parental wildtype AAV capsid proteins, wherein each segment (in grey) comprises a minimum 20 to a maximum 250 contiguous amino acids from a parental serotype of 737 amino acids. The remaining amino acids of the variant capsid are not defined. Claims 12 and 17 require wherein the 1st serotype is AAV6, the 2nd serotype is AAV9, the 3rd serotype is AAV8 and the 4th serotype is AAV2.  Claims 11-12 and 16-17 can be interpreted 
    PNG
    media_image16.png
    417
    975
    media_image16.png
    Greyscale
accordingly:








    PNG
    media_image35.png
    138
    457
    media_image35.png
    Greyscale
With regard to claims 11-12 and 16-17, amino acids 43-66 of parental AAV6 are identical to amino acids 43-66 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 69-101 of parental AAV9 are identical to amino acids 69-101 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 107-133 of parental AAV8 are identical to amino acids 107-133 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 234-262 of parental AAV9 are identical to amino acids 234-262 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 265-290 of parental AAV2 are identical to amino acids 265-290 of Shuffle 100-1 and Shuffle 100-3. Amino acids 291-323 of parental AAV2 are identical to amino acids 291-323 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 602-627 of parental AAV9 are identical to amino acids 602-627 of Shuffle 100-1 and Shuffle 100-3.  Amino acids 669-698 of parental AAV9 are identical to amino acids 669-698 of Shuffle 100-1 and Shuffle 100-3.  




Thus, Schaffer anticipates claims 11-12 and 16-17.
With regard to claim 21, which requires wherein the rAAV virion exhibits at least 5-fold increased infectivity of a neural stem cell compared to the infectivity of the neural stem cell by the control AAV virion comprising the corresponding parental AAV capsid protein, it is noted that this claim does not add any additional structure to the claimed AAV capsid of claim 1.   Schaffer discloses the AAV variants have increased transduction into cells compared to wild-type AAV virions, including neural stem cells (paragraphs [0013]-[0016], [00020], [0081], [0083]-[0089], [00152], [00226]-[00235]; claims 1, 12-14).  Because the AAV variants of Schaffer meets the structural limitations of the pending claims, Schaffer anticipates claim 21 for the same reasons as stated above for claim 1.
With regard to claim 33, Schaffer discloses the AAV variants have increased resistance to human neutralizing antibodies (paragraphs [0013]-[0016], [00020], [0081], [0083]-[0089], [00152], [00226]-[00235]; claims 1, 12-14).
With regard to claim 42, Schaffer discloses the heterologous gene product encoded by the AAV is an interfering RNA or an aptamer (paragraphs [0013], [0054]-[0057]).
 With regard to claims 43-45, Schaffer discloses the heterologous gene product encoded by the AAV is a peptide, including anti-angiogenic agents, a nerve growth factor, or a genome editing enzymes such as CRISPR, Zinc Finger nucleases and TALENs (paragraphs [0013], [0056], [0059]-[0061], [00160]-[00162]).
With regard to claim 50, Schaffer discloses the AAV virions are formulated as a pharmaceutical with a pharmaceutically acceptable excipient (paragraphs [00202]-[00203]).
With regard to claim 51, Schaffer discloses the AAV virions are used in methods of delivering gene products to neural stem cells in an individual by administering the AAV to the individual (claims 33, 34, 37, 38, paragraphs [00199]-[00212]).
With regard to claim 64, Schaffer discloses genetically modified host cells comprising the nucleic acids encoding the recombinant AAV capsid (paragraphs [0017], [0081], [00147]-[00148], [00236]).

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633